Citation Nr: 0613706	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-32 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

2.  Entitlement to special monthly compensation based on 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had service from October 1994 to April 1995, and 
in February 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has previously established service connection for 
a major depressive disorder with psychotic features and 
cognitive disorder, rated as 100 percent disabling; and 
residuals of a crush injury to the right foot, rated as 30 
percent disabling.  She seeks to establish entitlement to 
special monthly compensation based on the need for aid and 
attendance or on being housebound.  In reviewing the 
veteran's contentions and testimony, the Board concludes that 
she has raised a claim for secondary service connection for 
reflex sympathetic dystrophy (RSD) which she asserts affects 
much of her body.  Her testimony was to the effect that the 
RSD traveled from her injured right foot up her leg and into 
her back, arms and shoulders.  

The claim for secondary service connection for reflex 
sympathetic dystrophy has not been adjudicated by the RO.  
The claim is hereby referred to the RO for appropriate 
action.

The Board notes that appellate review of the claim for 
special monthly compensation based on need for aid and 
attendance or being housebound must be deferred as it is 
inextricably intertwined with the claim for service 
connection for RSD.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In this regard, the Board notes that if the claim 
for service connection for RSD is granted, then there would 
be a higher likelihood that the claim for special monthly 
compensation would be allowed as the impairment from the RSD 
could be taken into account when making that determination.  

In light of the foregoing factors, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the case must be remanded to 
the RO for the following actions:

1.  The RO should initially adjudicate 
the claim for service connection for RSD 
after undertaking any appropriate 
development.  If service connection is 
granted for that disorder, the RO should 
assign an initial disability rating, 
specifying which particular body parts 
are affected.  Then, the RO should 
readjudicate the claim for special 
monthly compensation.  

2.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC) with respect to the decision 
on the claim for special monthly 
compensation (which is in appellate 
status) and with respect to the claim for 
service connection for RSD if the veteran 
files a notice of disagreement with the 
decision on that issue.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The 
Board notes that, because the claim for 
service connection for RSD is not 
currently in appellate status, the 
veteran will be required to submit a 
notice of disagreement and a substantive 
appeal in order to perfect an appeal of 
that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






